El Juez Presidehte Señor Del Torio
emitió la opinión d tribunal.
Encarnación Rodríguez García fue acusado de tener en £ posesión, el 10 de enero de 1942, un revólver, sin declarar] por escrito al jefe de la policía del distrito de su residencia Caguas, hecho contrario al artículo 7 de la Ley 14 de 19¿ ((2) pág. 129), como enmendada por la 95 de 1937 (Leyes c 1936-37, pág. 240).
Al leérsele la acusación, el acusado alegó que el revólve estaba inscrito a nombre de un hijo suyo. La corte resolví que ésa era una cuestión de defensa para ser planteada < día del juicio. El acusado alegó entonces que era inocent y señalado el juicio para el 6 de octubre de 1942, fué cel< brado, dictándose el mismo día la sentencia contra la cu? se ha interpuesto el presente recurso de apelación.
La evidencia aportada por el fiscal consistió en la declf ración de dos testigos y en el revólver mismo. El prime testigo, Rafael Escribano, declaró que conocía .al acusadc que se lo recomendaron para trabajar y hacía tres semana que vivía en una casita que le hizo detrás de la suya en s finca situada en el término municipal de Caguas; que el act sado lo amenazó con un revólver y avisó a la policía de Ce guas quien mandó uno de sus miembros a la finca y ocupó < arma en la casa del testigo; que vió al acusado en posesió: del arma antes de que fuera ocupada por la policía. El se gundo testigo, Manuel Moraza, sargento de la policía insx lar en Caguas, dijo que el revólver no estaba inscrito en e libro registro de armas de su cuartel.
El fiscal aceptó que de llamarse a declarar al jefe de 1 policía insular de San Lorenzo, lo haría en el sentido de qu el revólver estaba inscrito en el libro registro de su euarte a nombre de un hijo del acusado. Éste no presentó ningún; otra prueba.
La corte declaró al acusado culpable de la infracción im putádale y lo condenó a pagar cincuenta dólares de multa *9011 acusado sostiene que erró al interpretar la ley y al apre-iar la prueba.
Argumenta el primer error alegando que “la sección 7 de i Ley núm. 14 de 1936 y sus enmiendas posteriores se refieen al registro de armas y no de personas.” Y como se ad-flitió que el arma en este caso estaba registrada, no hubo lelito.' No cita jurisprudencia alguna.
 La Ley núm. 14 de 1936, Sesión Especial, pág. 129, ¡nmendada por la 95 de 1937, pág. 240, que se decretó entre (tros fines para ordenar la declaración de las armas de úego en cualquier forma que fuesen poseídas, dispone, por iu sección séptima, que “Toda persona que tenga en su po-ler, por cualquier concepto, cualquier arma de fuego, en la ‘echa en que entre en vigor esta ley, tiene la obligación de leclararlo así por escrito al jefe de la policía insular del listrito donde resida, a no más tardar el trigésimo día des-pués de aquél en que se haga la última publicación de los adictos que se ordenan en el artículo 9 de esta ley. Igual-nente, toda persona que obtenga el dominio o posesión de iualquier arma de fuego, en cualquier forma, después de en-trar en vigor esta Ley, tiene la obligación de declararlo así por escrito al jefe de la policía insular del distrito donde resida. ’ ’
No puede ser más amplia la disposición. La que se re-gistra es el arma, pero el registro se hace a nombre de la persona que la tenía en su poder, por cualquier concepto, a la fecha en que entró a regir la ley, o que obtuvo su domi-nio o posesión, en cualquier forma, después.
En tal virtud el registro del arma a nombre de su hijo, era válido para éste, pero no para el acusado quien, al ad-quirirla o posesionarse de ella, estaba en el deber de regis-trarla nuevamente a nombre suyo. No se trata de un caso de portación accidental.
El evidente propósito del estatuto es el de que la policía tenga conocimiento exacto de las armas de fuego que existen *902en la Isla y de quiénes son sns dneños o poseedores, a lo' fines de poder guardar mejor el orden público.
El primer error señalado no fue, pues, cometido. Ta: poco el segundo.
El hecho de que la prueba demuestre que la policí; no ocupó el arma en poder del acusado sino en la casa d Eafael Escribano, no es decisivo, habiendo declarado com< declaró Escribano además que vió antes el arma en la pose sión del acusado. La corte dió crédito a la totalidad del tes timonio y tuvo por tanto base para declarar culpable al acu sado.

Bebe confirmarse la sentencia.